NUMBER 13-12-00349-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

               EX PARTE CHRISTOPHER CARTER
____________________________________________________________

             On appeal from the 130th District Court
                  of Matagorda County, Texas.
____________________________________________________________

                          MEMORANDUM OPINION
                   Before Justices Rodriguez, Garza, and Vela
                       Memorandum Opinion Per Curiam

      Appellant, Christopher Carter, filed a pro se notice of appeal seeking to challenge

an order denying a post-conviction writ of habeas corpus. On May 24, 2012, the Clerk of

this Court notified appellant that it appeared that the order from which the appeal was

taken was not an appealable order, and requested correction of this defect within ten

days or the appeal would be dismissed. On June 7, 2012, appellant responded stating

the Court has jurisdiction. Counsel for appellant filed a motion to withdraw and this Court

abated and remanded this cause to the trial court.

      The trial court made findings that appellant desires to prosecute the appeal, was

not denied effective assistance of counsel, and is indigent. The trial court appointed
Mary Peter Cudd to represent appellant on appeal and further found that the plea

admonishments and judicial confession made appellant fully aware of the consequences

of agreeing to waive any right to appeal the case. On September 27, 2012, the Clerk of

this Court again notified appellant that it appeared that the order from which the appeal

was taken was not an appealable order, and requested correction of this defect within ten

days or the appeal would be dismissed.

       On October 18, 2012, counsel filed a response with this Court.             Counsel=s

response advises that she has filed a “Notice of Appeal Pending Ruling on Request for

Permission to Appeal From Trial Court and Ruling by the Court of Criminal Appeals in

WR-77, 647-01 and 02.” The motion requests the trial court grant permission to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Appellant has not

been granted a right to appeal. Additionally, jurisdiction to grant post-conviction habeas

corpus relief in felony cases rests exclusively with the Texas Court of Criminal

Appeals. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5 (West Supp. 2011); Bd. of Pardons

& Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483

(Tex. Crim. App. 1995); In re McAfee, 53 S.W .3d 715, 717–18 (Tex. App.—Houston [1st

Dist.] 2001, orig. proceeding). Accordingly, this appeal is DISMISSED.

                                                                 PER CURIAM

Do not publish. See TEX. R. APP. P. 47.2(b).

Delivered and filed the 1st
day of November, 2012.


                                              2